DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 7, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (U.S. PG Pub # 2017/0272169 A1) in view of Pfnuer (U.S. PG Pub. # 2015/0125162 A1).
	In Re claims 1, 7 and 10, ‘169 teaches a dual-carrier integrated optical device, wherein the dual-carrier integrated optical device comprises: an encapsulation unit (102 or 202), and two set (a set of 1 as drawings show 2 assemblies) of independent carrier assemblies (any 2 of 120a-120d or 220, par. 0024) both arranged in the encapsulation unit (figs. 1 and 2); every set of the carrier assembly respectively comprises a DWDM active chip (227), a first heat sink (250, par. 0029), and an independent control element (par. 0033 as each 250 has an associated TEC); the DWDM active chip is arranged on the first heat sink (fig. 2), and the first heat sink is arranged on the independent control element (pars. 0033 and 0034); 
the independent control element is used to adjust temperature of the DWDM active chip to adjust an output wavelength of the DWDM active chip (par. 0033); 
a photo-electric module comprising the device of claim 1 (just means calling the device of claim 1 a photo-electric module); 
wherein the encapsulation unit is arranged with two optical windows (each of 258 resides within the encapsulation unit), every one of which is respectively corresponding to a set of carrier assembly (figs. 2 – 5), and is used for transmitting laser output by the carrier assembly; a sleeve (221) is respectively arranged at each optical window (fig. 5), and a contact pin (mpo connectors (110, 112) use alignment pins to connect to one another) is connected (indirectly) with the sleeve and is used for (aligns the mpo connector) outputting the laser to an optical fiber (114).

Furthermore, the active chip (227) is on a submount (226) which is also connected to the independent control element (connected through other structures and housed within 202.

‘169 is silent to a ceramic substrate and the DWDM active chip and the independent control element are respectively connected to the ceramic substrate. 

‘162 teaches a laser mounted to a submount made of a ceramic substrate as ceramic is low cost with high thermal conductivity thus allowing for lower power use of a TEC (par. 0045).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ceramic as the material of the submount of ‘169 as ‘162 teaches that ceramic is low cost a with high thermal conductivity thus allowing for lower power use of a TEC thereby making a more cost and power efficient device as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

In Re claim 5, the previous combination teaches the device of claim 1 but is silent to wherein the output wavelengths of the two sets of the independent carrier assemblies are a combination of any two wavelengths from a 96-channel combiner or a 48-channel combiner.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the enclosure (100 or 100’) and its enclosed 4 channel components part of a larger multiplexer such as a 48-channel combiner so as to allow for a more robust communication system.

In Re claim 6 and 14, the previous combination teaches the device of claim 1 but is silent to a collimating lens as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a collimating lens between the active chip (227) and the monitor photodiode (228) so as to ensure any diverging light from the active chip is directed to the photodiode so as to ensure optimum optical coupling and accurate monitoring as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (U.S. PG Pub # 2017/0272169 A1) in view of Pfnuer (U.S. PG Pub. # 2015/0125162 A1) and further in view of Sharp (GB 2392552A).
The previous combination teaches the device of claim 5 and a combining element (AWG 111) as claimed, but is silent to wherein the encapsulation unit is further arranged with a second heat sink and a combining element arranged on the second heat sink.
‘552 teaches using a TEC (93) and a heat sink (95) thermally connected with an AWG (61) so as to maintain the temperature of the AWG at the optimum operating temperature to ensure optimum operation (pg. 15 of specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the previous combination to add another TEC and a heat sink on AWG 111 so as to ensure optimum operation of the AWG as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (U.S. PG Pub # 2017/0272169 A1) in view of Pfnuer (U.S. PG Pub. # 2015/0125162 A1) and further in view of Sharp (GB 2392552A).
The previous combination teaches the device of claim 1 and a combining element (AWG 111) as claimed, but is silent to wherein the encapsulation unit is further arranged with a second heat sink and a combining element arranged on the second heat sink.
‘552 teaches using a TEC (93) and a heat sink (95) thermally connected with an AWG (61) so as to maintain the temperature of the AWG at the optimum operating temperature to ensure optimum operation (pg. 15 of specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the previous combination to add another TEC and a heat sink on AWG 111 so as to ensure optimum operation of the AWG as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. Furthermore, ‘169 teaches the claimed limitations of claim 9 as discussed with respect to claim 7.

Claims 2, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (U.S. PG Pub # 2017/0272169 A1) in view of Pfnuer (U.S. PG Pub. # 2015/0125162 A1) and further in view of Xue (U.S. PG Pub. # 2017/0222718 A1).
In Re claims 2 and 15, the previous combination teaches the device of claim 1 but is silent to wherein said every set of carrier assembly further comprises a wavelength locker connected with the ceramic substrate; a portion of laser output by the DWDM active chip is output to an optical fiber, and the remaining portion enters the wavelength locker; the wavelength locker divides received laser signals into two paths of optical signals, obtains a direction and a size of a wavelength drift of the DWDM active chip through a ratio of two paths of optical signals, and feeds back the direction and the size of the wavelength drift to the independent control element; the independent control element adjusts the temperature of the DWDM active chip according to the direction and size of the wavelength drift, so that a wavelength of the laser output by the DWDM active chip approaches a preset wavelength, thereby realizing a wavelength adjustment. Furthermore, ‘169 teaches the limitation of claim 15 as discussed with respect to claim 7.

‘718 teaches detecting a split signal from a TOSA and locking the signal wavelength as claimed (pars. 0050 – 0051).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘169 to include a wavelocker and laser path and feedback as claimed and as taught by ‘718 so as to ensure the desired wavelength is emanating from the active chips of ‘169, whereby the wavelength locker is at least indirectly connected with the ceramic substrate,  thus creating a more reliable device as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

In Re claim 11, the previous combination teaches the device of claim 1 but is silent to a collimating lens as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a collimating lens between the active chip (227) and the monitor photodiode (228) so as to ensure any diverging light from the active chip is directed to the photodiode so as to ensure optimum optical coupling and accurate monitoring as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim 3, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (U.S. PG Pub # 2017/0272169 A1) in view of Pfnuer (U.S. PG Pub. # 2015/0125162 A1) and further in view of Rossi et al.  (WO 2006/002663).
In Re claims 3 and 16, the previous combination teaches the device of claim 1 and ‘169 teaches the limitation of claim 15 as discussed with respect to claim 7, but is silent to a temperature sensing element; the temperature sensing element is connected with the ceramic substrate and is used for setting working temperature of the DWDM active chip.

‘663 teaches a temperature sensing element (12) to provide a control signal to a TEC (11) to heat or cool a platform (10) upon which laser (2) resides. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a temperature sensing element as taught by ‘663 so as to ensure that the TEC of the previous combination is cooling or heating the active chip to the desired temperature as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

In Re claim 12, the previous combination teaches the device of claim 1 but is silent to a collimating lens as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a collimating lens between the active chip (227) and the monitor photodiode (228) so as to ensure any diverging light from the active chip is directed to the photodiode so as to ensure optimum optical coupling and accurate monitoring as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (U.S. PG Pub # 2017/0272169 A1) in view of Pfnuer (U.S. PG Pub. # 2015/0125162 A1) in view of Xue (U.S. PG Pub. # 2017/0222718 A1) and further in view of Sharp (GB 2392552A).
The previous combination teaches the device of claim 2 and a combining element (AWG 111) as claimed, but is silent to wherein the encapsulation unit is further arranged with a second heat sink and a combining element arranged on the second heat sink.
‘552 teaches using a TEC (93) and a heat sink (95) thermally connected with an AWG (61) so as to maintain the temperature of the AWG at the optimum operating temperature to ensure optimum operation (pg. 15 of specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the previous combination to add another TEC and a heat sink on AWG 111 so as to ensure optimum operation of the AWG as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (U.S. PG Pub # 2017/0272169 A1) in view of Pfnuer (U.S. PG Pub. # 2015/0125162 A1) in view of Xue (U.S. PG Pub. # 2017/0222718 A1) and further in view of Rossi et al.  (WO 2006/002663).
In Re claim 4, the previous combination teaches the device of claim 2 but is silent to a temperature sensing element; the temperature sensing element is connected with the ceramic substrate and is used for setting working temperature of the DWDM active chip.

‘663 teaches a temperature sensing element (12) to provide a control signal to a TEC (11) to heat or cool a platform (10) upon which laser (2) resides. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a temperature sensing element as taught by ‘663 so as to ensure that the TEC of the previous combination is cooling or heating the active chip to the desired temperature as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

In Re claim 13, the previous combination teaches the device of claim 1 but is silent to a collimating lens as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a collimating lens between the active chip (227) and the monitor photodiode (228) so as to ensure any diverging light from the active chip is directed to the photodiode so as to ensure optimum optical coupling and accurate monitoring as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (U.S. PG Pub # 2017/0272169 A1) in view of Pfnuer (U.S. PG Pub. # 2015/0125162 A1) in view of Rossi et al.  (WO 2006/002663) and further in view of Sharp (GB 2392552A).
The previous combination teaches the device of claim 3 and a combining element (AWG 111) as claimed, but is silent to wherein the encapsulation unit is further arranged with a second heat sink and a combining element arranged on the second heat sink.
‘552 teaches using a TEC (93) and a heat sink (95) thermally connected with an AWG (61) so as to maintain the temperature of the AWG at the optimum operating temperature to ensure optimum operation (pg. 15 of specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the previous combination to add another TEC and a heat sink on AWG 111 so as to ensure optimum operation of the AWG as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (U.S. PG Pub # 2017/0272169 A1) in view of Pfnuer (U.S. PG Pub. # 2015/0125162 A1) in view of Xue (U.S. PG Pub. # 2017/0222718 A1) in view of Rossi et al.  (WO 2006/002663) and further in view of Sharp (GB 2392552A).
The previous combination teaches the device of claim 4 and a combining element (AWG 111) as claimed, but is silent to wherein the encapsulation unit is further arranged with a second heat sink and a combining element arranged on the second heat sink.
‘552 teaches using a TEC (93) and a heat sink (95) thermally connected with an AWG (61) so as to maintain the temperature of the AWG at the optimum operating temperature to ensure optimum operation (pg. 15 of specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the previous combination to add another TEC and a heat sink on AWG 111 so as to ensure optimum operation of the AWG as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874